Exhibit 10.3

 

STOCK OPTION AWARD AGREEMENT
Granted Under the
DICK’S SPORTING GOODS, INC.
2012 STOCK AND INCENTIVE PLAN

 

Unless otherwise defined herein, each capitalized term used in this Stock Option
Award Agreement (this “Agreement”) shall have the meaning given such term in the
Dick’s Sporting Goods, Inc. 2012 Stock and Incentive Plan, as amended (the
“Plan”), an electronic copy of which can be found on Dick’s Sporting Goods’
equity administrator’s website (the “Benefit Access System”).

 

Grantee’s Name:

 

<First> <Last>

 

 

 

Grant Type:

 

<Type>

 

 

 

Date of Grant:

 

<Grant Date>

 

 

 

Number of Shares Granted:

 

<Share Number>

 

 

 

Exercise Price Per Share:

 

<Price>

 

 

 

Grant Expiration Date/Term:

 

<Expiration Date>

 

 

 

Vesting Schedule:

 

<Vesting Schedule>

 

1.                                      Grant of Option.  The undersigned
grantee (the “Optionee”), has been granted an option (the “Option”) to purchase
the number of shares of Common Stock (the “Shares”) set forth above, subject to
the terms and conditions of this Agreement and the Plan, which is incorporated
herein by reference.  In the event of a conflict between the terms and
conditions of the Plan and this Agreement, the terms and conditions of the Plan
shall prevail.

 

If this Award has been designated above as an Incentive Stock Option (“ISO”),
then this Option is intended to qualify as an Incentive Stock Option as defined
in Section 422 of the Code.  Nevertheless, to the extent that the Option fails
to meet the requirements of an ISO under Code Section 422, this Option shall be
treated as a Nonstatutory Stock Option.

 

2.                                      Vesting Schedule.  So long as Optionee
maintains his/her status as an Employee, Non-Employee Director or Consultant (as
the case may be), the Option shall vest in accordance with the Vesting Schedule
set forth above.  Pursuant to the Administrator’s authority under
Section 9(e) of the Plan, upon termination of Optionee’s Continuous Status as an
Employee, Non-Employee Director or Consultant (as the case may be) for any
reason, the portion of this Option that is not vested shall expire immediately. 
Subject to the provisions of Section 7(b)(ii) of the Plan, the portion of this
Option that is vested but has not yet been exercised shall remain exercisable
for a period of (i) 90 days in the event of termination of Optionee’s status,
(ii) 12 months in event of termination as a result of death or total and
permanent disability (as defined in Section 22(e)(3) of the Code); or (iii) 36
months in the event of retirement (defined as having met at least age 55 with 15
or more years of service, as determined by the Administrator);

 

--------------------------------------------------------------------------------


 

provided, however, that in no event may the Shares be exercised later than the
Grant Expiration Date set forth above.

 

3.                                      Exercise of Option. This Option shall be
exercisable during the Term in accordance with the Vesting Schedule and the
applicable provisions of the Plan and this Agreement.  This Option can be
exercised using the methods described on the Benefit Access System.

 

4.                                      Method of Exercise.  No Shares shall be
issued pursuant to the exercise of this Option unless such issuance and exercise
complies with the Code and any other applicable law or regulation, including the
requirements of the New York Stock Exchange.  Assuming such compliance, for
income tax purposes the Shares shall be considered transferred to the Optionee
on the date on which the Option is exercised with respect to such Shares.

 

5.                                      Method of Payment.  Payment of the
aggregate Exercise Price shall be by any of the following methods, or a
combination thereof, at the election of the Optionee:

 

(a)                     cash or check;

(b)                     tendering previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the exercise price of the
Option,

(c)                      delivery of a properly executed exercise notice
together with irrevocable instructions to a broker registered under the Exchange
Act to promptly deliver to the Company the amount of proceeds required to pay
the exercise price;

(d)                     any combination of the foregoing methods of payment; or

(e)                      any other method approved or accepted by the
Administrator in its sole discretion.

 

6.                                      Delivery of Shares.  Upon exercise of an
Option in accordance with the terms of this Agreement and the Plan, the Company
shall issue the Shares, in either certificated or book entry form, in Optionee’s
name as of date of exercise.

 

7.                                      Withholding.  Notwithstanding any
provisions of the Plan or this Agreement to the contrary, whenever shares of
Common Stock are to be issued to the Optionee, the Optionee shall also remit to
the Company (or, in the case of a “brokerage cashless exercise,” or other
exercise the Company shall have the right to withhold) an amount sufficient to
satisfy federal, state and local withholding requirements prior to delivery of
any Exercise Notice for shares.  Any withholding from Shares will be limited to
an amount equal to the Company’s minimum statutory withholding requirement. If
an Optionee makes a disposition of shares acquired upon the exercise of an
Incentive Stock Option within either two years after the Option was granted or
one year after its exercise by the Optionee, the Optionee shall promptly notify
the Company in accordance with Section 9(d) of this Agreement and the Company
shall have the right to require the Optionee to pay the Company an amount
sufficient to satisfy federal, state and local tax withholding requirements, if
any.

 

8.                                      Non-Transferability of Option.  This
Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution and may be exercised during the

 

2

--------------------------------------------------------------------------------


 

lifetime of Optionee only by Optionee.  The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

9.                                      Term of Option.  This Option may be
exercised only until the Grant Expiration Date (as set forth above), and may be
exercised during such term only in accordance with the Plan and the terms of
this Agreement.

 

10.                               Tax Consequences.  Optionee acknowledges the
receipt of tax information relating to the Award, including information on the
need to consult Optionee’s own tax advisors.

 

11.                               Fractional Shares.  The Company shall not be
required to issue any fractional shares pursuant to the Award, and the Company
may round fractions down.

 

12.                               Notices and Electronic Delivery.  The Company
may, in its sole discretion, deliver any documents or notices related to this
Agreement, the Shares, the Optionee’s participation in the Plan, or future
awards that may be granted to the Optionee under the Plan, by electronic means. 
Optionee hereby consents to receive such documents by electronic delivery and to
Optionee’s participation in the Plan through the Benefit Access System or any
successor on-line or electronic system established and maintained by the Company
or another third party designated by the Company.

 

13.                               No Guarantee of Continued Service.  OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE SET FORTH HEREIN IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE, NON-
EMPLOYEE DIRECTOR OR CONSULTANT, AS APPLICABLE (NOT THROUGH THE ACT OF BEING
HIRED OR BEING GRANTED OR ACQUIRING THE SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT OR ENGAGEMENT FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP WITH THE
COMPANY AT ANY TIME AND FOR ANY REASON.

 

14.                               Incorporation of Plan.  Optionee acknowledges
receipt of a copy of one of the following: (i) the Company’s annual report for
its last fiscal year, (ii) the Company’s Form 10- K for its last fiscal year, or
(iii) the last prospectus filed by the Company, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Award
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement, the Plan and the tax effects of the Option and its
exercise. Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator with respect to any questions
arising under the Plan or this Agreement.

 

15.                               Interpretation and Construction.  Whenever
possible, each provision in this Agreement will be interpreted in such manner as
to be effective and valid under applicable law,

 

3

--------------------------------------------------------------------------------


 

but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, then (a) such provision will be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement will
remain in full force and effect. This Award is intended to be excepted from
coverage under Section 409A of the Code and the regulations promulgated
thereunder and shall be interpreted and construed accordingly. If, however, any
benefit provided under this Agreement is subject to the provisions of
Section 409A of the Code and the regulations promulgated thereunder, the
provisions of this Agreement shall be administered, interpreted and construed in
a manner necessary to comply with Section 409A and the regulations promulgated
thereunder (or disregarded to the extent such provision cannot be so
administered, interpreted, or construed). Notwithstanding the foregoing,
Optionee recognizes and acknowledges that Section 409A of the Code may impose
upon Optionee certain taxes or interest charges for which Optionee is and shall
remain solely responsible.  No rule of strict construction will be implied
against the Company or any other person in the interpretation of any of the
terms of this Agreement or any rule or procedure established by the
Administrator.

 

17.                               Assurances.  Optionee agrees, upon demand of
the Company, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be required by the Company to
implement the provisions and purposes of this Agreement.

 

18.                               Entire Agreement, Governing Law.  The Plan is
incorporated herein by reference.  The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements, whether oral
or written, of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.  Notwithstanding the
foregoing, the Committee, or its delegee, as the case may be, may, in its sole
discretion and without Optionee’s consent, modify or amend any or all of the
terms of this Agreement to the extent necessary to conform this Award with, or
be excepted from, Section 409A, Section 162(m) or any present or future law
relating to plans of this or similar nature, the regulations issued thereunder
or an exception thereto regardless of whether such modification or amendment
shall adversely affect the rights of Optionee.  This Agreement is governed by
applicable federal laws and the laws of the State of Delaware without regard to
its conflict of laws.

 

19.                               No Guarantee of Continued Service.  OPTIONEE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE OPTION PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE, NON-EMPLOYEE
DIRECTOR OR CONSULTANT, AS THE CASE MAY BE, AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP WITH THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

 

4

--------------------------------------------------------------------------------


 

All other terms and conditions applicable to this Award shall be as set forth in
the Plan.

 

Electronic acceptance of this Agreement by the Optionee pursuant to the
Company’s instructions to the Optionee (including through the Company’s Benefit
Access System) shall constitute execution of this Agreement by Company and
Optionee.

 

5

--------------------------------------------------------------------------------